DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 

Drawings
Applicant’s replacement drawings filed on 10/15/2020 are accepted.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the phrase  “said strapping means”.  For the sake of compact prosecution the Examiner understands that “said strapping means” and “said means for strapping” appear to be referring to the same element, however consistent naming conventions for clarity are required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each recite the phrase “a connecting segment, wherein one end of said connecting segment is into engagement with said first tip portion and said first two attachment points to form a first arrow shaped anchoring implement.”  It is not clear what is meant by the phrase “is into engagement with.”  
Claim 7 recites the phrase “said anchoring implement further comprises a tip portion” in lines 1-2.  It is not clear if this tip portion differs from the tip portions already received in claim 1.  Clarification is required.  Claim 8 is rejected as being dependent upon a rejected base claim.

The claim limitation “means for linking” (claim 11) uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim (see lines 4-13). It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because it is not clear how the linking means interacts with the means for strapping.
**If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill (US 2005/0251967).  With respect to claim 1, McNeil discloses a strap implement (100.2), wherein said strap implement is configured for multi-purpose needs including strapping, wrapping, holding or organizing objects or things; a plurality of strap hole portions (see hole portions 34, 36a-36b, 38 in alternate embodiment of strap implement (10)); a cutting section (see extended portion between holes (34) and (36c) in which said cutting section comprises a longer distance between two strap hole portions where said two strap hole portions are spread out further, wherein said cutting section is configured to allow a strap implement to be cut into smaller pieces; an anchoring implement (100.1), said anchoring implement having a first end having a first tip portion (32) and first two attachment points (i.e. each attachment point is formed by half of element (28)), wherein said first two attachment points are configured as first two hooks; a second end having a second tip portion (32) and second two attachment points (i.e. each attachment point is formed by half of element (28)), wherein said second two attachment points are configured as second two hooks; a connecting segment (unlabeled, i.e. the length of the main body portion of element (100.1)),  wherein one end of said connecting segment is into engagement with said first tip portion (32) and said first two attachment points to form a first arrow shaped anchoring implement being disposed at said first end and wherein the other end of said connecting segment is into engagement with said second tip portion (32) and said second two attachment points to form a second arrow shaped anchoring implement being disposed at said second end, in which said first arrow shaped anchoring implement being disposed at said first end and said second arrow shaped anchoring implement being disposed at said second end comprises attachment points that are configured as hooks (28)(28) wherein said first arrow shaped anchoring implement and said second arrow shaped anchoring .
McNeil does not disclose a single embodiment comprising the strap implement with cutting section, hook support area, smooth/grooved edges and the anchoring implement with first and second arrow shaped anchoring implements.  It would have been obvious to modify the body portion of strap implement (100.2) to include spaced apart strap hole portions which defined a cutting section, hooks support areas around the holes and smooth/grooved edges as shown in the embodiment with element (10).  McNeil himself explains in paragraph [0047] that it is understood that alternative combinations of two or more of the individual features are considered.  Adding such a cutting portion would provide for a more flexible section of strap along the length promoting tighter bends if needed for the strapping application.  Adding hook support areas and smooth/grooved edges around the holes promotes the life of the device by reducing tearing force around the hole portions.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by McNeill (US 2005/0251967) in view Harsley (5,799,376). McNeil discloses all claimed elements with the exception of holes with honeycomb shape.  Harsley teaches a strapping element with various shaped holes offering various holding characteristics.  Figure 14a shows a honeycomb shape.  It appears that the shape of the hole would be an obvious matter of design choice based on the holding characteristics required for the strap and one shape would not appear to solve any specific problem beyond a more secure hold.


Response to Amendment
Applicant’s remarks have been fully considered.  Applicant’s amendment to claim 11 to overcome the previous recited antecedent basis issue is recognized.  Applicant pointed out a similar inconsistency with respect to the phrases “said strapping means” and “said means for strapping” in claim 11.  This issue is set forth above as a claim objection.  

[AltContent: arrow][AltContent: oval][AltContent: textbox (Other end of connecting segment)][AltContent: textbox (One end of connecting segment)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end having second tip portion and two attachment points)][AltContent: textbox (connecting segment)][AltContent: arrow][AltContent: textbox (First end having first tip portion and two attachment points)] Applicant argues that McNeil fails to disclose an anchoring implement as claimed.  The Examiner explains above how element 100.1 constitutes an anchoring implement as claimed.  A portion of McNeil is reproduced below.  

    PNG
    media_image1.png
    438
    909
    media_image1.png
    Greyscale
The Examiner contends that McNeil continues to read on the amended claims.
Applicant further explains that he has invoked 112 6th by virtue of claim format for claim 11.  As noted above, this is not clear.  Significant structure is recited in claim 11 including “a connection portion having a first end and a second end, “a first arrow shaped implement,” and  “a second arrow shaped implement.”  If Applicant wishes to invoke 112 6th such structure should be omitted from the claim language as noted above.  Even if Applicant were to invoke 112 6th with additional clarity, the Examiner contends that McNeil would continue to read on the claims given that the means for linking and the means for strapping as claimed is not set forth with specificity in Applicant’s specification beyond what is claimed in claim 1.  Given that McNeil reads on claim 1 and Applicant’s specification does not provide any specific equivalents for “the means for linking” or “the means for strapping” beyond what is disclosed in claim 1, the Examiner contends that even if claim 11 were amended to clarify that 112 6th is indeed invoked, McNeil would continue to read on the claim.
Applicant further argues that McNeil does not teach, suggest or render obvious only and all the limitations recited in claim 11.  Again, what applicant intends to equate to his means for strapping and 
Applicant further argues that the prior art fails to disclose said anchoring implement having said arrow shaped attachment points disposed at first end and second end that is independent, uncoupled, or not part of said strap implement.  This relationship is disclosed by McNeil in Figures 13 and 14 wherein 100.2 and 100.1 are separated, uncoupled and independent components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/             Primary Examiner, Art Unit 3649